Breiteb, J.
(dissenting in part). I dissent in part and vote to affirm the judgment in all respects on the ground that section 969 of the Civil Practice Act is not applicable. That section deals with the obligations of the Sheriff to pay over to the judgment creditor after the judgment creditor recovers judgment. This action is one brought in aid of attachment apparently trader section 922 of the Civil Practice Act. (But see Civ. Prac. Act, § 943.) In form it is an action by the Sheriff and the judgment creditor against the holder of property belonging to the judgment debtor. Such third party is not entitled to retain moneys, held to have been due, free of interest. The ordinary rules with regard to liability of interest on claims sounding in contract are applicable (Civ. Prac. Act, § 480). It may be, but that is not the situation here, that in an action brought under section 922 of the Civil Practice Act the aggregate judgment should not exceed the judgment recovered by the judgment creditor in the main action, because then there would be a surplus to which neither the Sheriff nor the judgment creditor would be entitled. That- question is not before us. In the instant case the amount of the judgment recovered in the main action was $91,985.59 and the judgment recovered in this action in aid of the attachment, inclusive of the interest, is but $81,046.54. The rule applied in Friede v. National City Bank (250 N. Y. 288, 295), limiting interest to that earned on the attached fund, would seem to be confined to a situation where there has been contract for a rate of interest, in that case 2%. Similarly, Moscow Fire Ins. Co. v. Hechscher & Gottlieb (260 App. Div. 646, affd. 285 N. Y. 674) held that no interest was to be added in excess of the amount actually earned on the fund, but that ease is hardly applicable, because payment from the fund was restrained by injunction.
The case of Korytkowski v. Greniewicki (220 App. Div. 237) involved an unusual situation, and the appellate court resolved the problem by a pragmatic solution. The marshal had made an erroneous levy and followed it with an equally erroneous inventory. However, it was quite clear that the third party had improperly paid the debt to the judgment debtor after full notice of what the attachment was supposed to encompass. The appellate court cleared up the resulting fiasco by holding the third party liable for the amount she had owed the judgment debtor and allowed interest from the date of the creditor’s judgment. At no time had the marshall demanded the payment of the amount of the debt to him, and consequently there could be no basis in reason or law to allow interest from the date of the attachment, which was defective in any event. In our case, the Sheriff standing in the shoes of the creditor of the third party demanded payment and the bank refused without basis. Nor did the bank elect to pay the money into court or use any other means available to a stakeholder to relieve itself of liability. Instead it chose to hold on to the *1035money wMch it was on any theory no longer entitled to hold. Consequently, interest should run from the date of the demand on the bank, in accordance with the usual principles of contract.
Peek, P. J., Dore and Bergan, JJ., concur in Per Curiam opinion; Callahan, J., dissents and votes to reverse and order a new trial, in opinion; Breitel, J., dissents in part, in opinion.
Judgment modified in accordance with the opinion herein and, as so modified, affirmed, without costs. Settle order on notice.